Citation Nr: 0416177	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected low back strain.

6.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right ankle strain.

7.  Entitlement to an initial compensable disability rating 
for service-connected opacification of the left maxillary 
sinus.

8.  Entitlement to an initial compensable disability rating 
for service-connected right big toe strain.

9.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the above claims.

The issues of entitlement to service connection for 
bronchitis, a left hip disorder, and a right knee disorder, 
and entitlement to higher disability ratings for service-
connected low back strain, right ankle strain, opacification 
of the left maxillary sinus, right big toe strain, and 
hypertension will be addressed in the REMAND portion of the 
decision.  These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Gastroesophageal reflux disease did not have its onset during 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his  claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the veteran, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April and October 2001, and the 
discussions in the December 2001 rating decision, the July 
2002 Statement of the Case (SOC), and the April 2003 
Supplemental Statement of the Case (SSOC).  By means of these 
documents, the veteran was told of the requirements to 
establish a successful claim for service connection and the 
reasons for the denial of his claim.  The April 2001 and 
October 2001 letters advised him of his and VA's respective 
duties, and to tell VA about any additional information or 
evidence he wanted VA to attempt to obtain for him.  Even 
though the veteran was not specifically asked to submit any 
evidence in his possession pertaining to the claim, he was 
told about the information and evidence needed from him, 
which would elicit any relevant evidence in his possession.  
Both the April 2001 and October 2001 letters were issued 
prior to initial adjudication; thus the veteran was provided 
the requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claim and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and his post-service treatment records, as discussed 
below.  There is no indication of relevant available medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, the veteran underwent a VA examination in June 
2002.  Although a nexus opinion was not provided, the 
evidence does not indicate that the gastroesophageal reflux 
disease may be associated with the veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  The service 
medical records disclose no complaints or findings of 
gastroesophageal reflux disease, and during service in July 
2000, the veteran specifically reported that he did not 
suffer from any illness during service for which he did not 
seek medical care.  He was not treated for or diagnosed as 
having this disability until May 2001, after his separation 
from service.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Gastroesophageal reflux disease, however, is not a 
disorder for which presumptive service connection is 
available.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of gastroesophageal reflux 
disease.  In a report of medical assessment dated in July 
2000, he reported that he had not suffered from any illness 
during service for which he did not seek medical care, that 
he was not taking any medication, and that he had no 
questions or concerns about his health.  On retirement 
physical in August 2000, there were no gastrointestinal 
complaints or findings.  

Subsequent to service, a treatment record from the 366th 
Medical Group dated in May 2001 shows that the veteran 
reported a three year history of heartburn.  He  reported 
that he had changed his diet which resulted in temporary 
relief, but that it had recurred.  The assessment included 
gastroesophageal reflux disease controlled with diet and 
medication.

A treatment record from the 366th Medical Group dated in 
September 2001 shows that the veteran reported a history of 
gastroesophageal reflux disease.  He reported taking 
medication daily and had requested a refill of the 
prescription.  The assessment included gastroesophageal 
reflux disease.

A VA examination report dated in June 2002 shows that the 
examiner reviewed the veteran's entire claims folder in 
conjunction with conducting the examination.  With regard to 
the gastroesophageal reflux disease, the veteran reported 
having treated himself in 1998, until being placed on 
medication in May 2001.  He added that he would have 
occasional heartburn in the mornings or during the day, worse 
with consumption of spicy foods.  He was said to have done 
well on medication.  The impression, in pertinent part, was 
gastroesophageal reflux disease, well controlled with 
treatment.

Outpatient treatment records from W. Bollinger, M.D., dated 
from April 2002 to October 2002 show that the veteran was 
treated periodically for symptoms associated with 
gastroesophageal reflux disease.  The assessment, in 
pertinent part, was gastroesophageal reflux disease, 
controlled by medication.

In February 2003, the veteran testified at a personal hearing 
at the RO.  He reported that he was first diagnosed with 
gastroesophageal reflux disease in May 2001, but that he had 
experienced heartburn prior to that, and would treat himself, 
but that it had progressed to the point where he needed to 
see a doctor.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease.  The available service 
medical records are negative for any complaints or findings 
of any gastrointestinal disorder.  The veteran's more recent 
statements concerning the onset of gastrointestinal symptoms 
and self treatment during service are not creditable, in 
light of his in-statements in July 2000 denying that he 
suffered from any illness for which he did not seek treatment 
and indicating that he was taking no medications.  The 
statements made contemporaneous to active service are found 
to hold more weight.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)

With respect to the post-service diagnosis of 
gastroesophageal reflux disease, the veteran himself said 
that he had not been treated for that disorder until May 
2001, several months after his separation from service.  
There is no competent medical evidence of record showing that 
the veteran's gastroesophageal reflux disease is 
etiologically related to his active service.

Any contention by the veteran that he has gastroesophageal 
reflux disease that is somehow directly related to his active 
service, even if presented as sworn testimony, is not 
competent.  There is no indication that the veteran  
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for gastroesophageal reflux disease.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.


REMAND

The veteran's claim for service connection for hypertension 
was granted, evaluated as noncompensable, in December 2001.  
He submitted a timely notice of disagreement as to this issue 
in February 2002.  The RO thereafter awarded a 10 percent 
rating for hypertension and granted service connection for 
right ankle strain, evaluated as noncompensable, in July 
2002.  In September 2002, the veteran also disagreed with the 
rating assigned for his right ankle strain.  The RO assigned 
a 10 percent rating for this disability in April 2003.  The 
veteran is owed a statement of the case on both of these 
issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Additionally, in December 2001 the RO denied service 
connection for bronchitis and left hip and right knee 
disorders, and awarded service connection for low back strain 
(10 percent), right great toe strain (0 percent), and 
opacification of the left maxillary sinus (0 percent).  The 
veteran submitted a notice of disagreement in February 2002 
and an SOC was issued in July 2002.  In his Appeal To Board 
Of Veterans Appeals, the veteran checked the appropriate box 
indicating that he wished to appeal all issues listed on the 
SOC.  Accordingly, these issues are on appeal before the 
Board.  Since the issuance of the July 2002 SOC, additional 
evidence has been obtained that has not been considered by 
the RO with respect to these claims.  Accordingly, on remand 
the veteran should be provided a supplemental statement of 
the case.  See 38 C.F.R. § 19.31.

The veteran should also be provided VA examinations to assess 
the severity of his service-connected back, right great toe, 
and sinus disorders, and to obtain a medical opinion 
concerning the relationship between any current right knee 
disorder and active service, including the findings of 
tendonitis in June 1988.  Any additional relevant treatment 
records should also be obtained on remand.

Finally, effective September 23, 2002 and September 26, 2003, 
the criteria for evaluating disorders of the spine were 
amended.  See 67 Fed. Reg. 54345-54349 (August 22, 2002) and 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The RO has not had the 
opportunity to consider whether the new criteria should be 
applied in this case.

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to identify all VA and 
non-VA medical care providers that have 
treated him for bronchitis, left hip and 
right knee disorders, and his service-
connected low back strain, opacification of 
the left maxillary sinus, and right big toe 
strain since his separation from service.  
Make arrangements to obtain copies of all 
relevant treatment records that are not 
already associated with the claims folder.

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  Send the claims 
folder to the examiner for review.  Ask the 
examiner to state in the report if the claims 
folder was reviewed.  All necessary tests 
should be conducted and all clinical findings 
reported in detail.   

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any right knee disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed right knee disorder 
had its onset during active service or is 
related to any in-service disease or injury, 
including the findings of tendonitis in June 
1988. 

The examiner should also identify and 
describe in detail all residuals attributable 
to the veteran's service-connected low back 
strain and right big toe strain.   The 
examiner should note the range of motion for 
the lumbar spine and right big toe and should 
state what is considered normal range of 
motion.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine or right big toe is used 
repeatedly.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the veteran for a VA examination 
of the sinuses.  
Send the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
All necessary tests should be conducted and 
all clinical findings reported in detail.   

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
opacification of the left maxillary sinus.  
The examiner should discuss the frequency 
and duration of incapacitating episodes of 
sinusitis and whether prolonged antibiotic 
treatment (lasting 4 to six weeks) is 
required; and the frequency and duration 
of non-incapacitating episodes, and 
whether these episodes are characterized 
by headaches, pain, purulent discharge, or 
crusting. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do not 
include adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Provide the veteran a Statement of the 
Case addressing the issues of entitlement to 
higher ratings for service-connected 
hypertension and right ankle strain.  Notify 
him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of these issues.  
Thereafter, the issues are to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

6.  Readjudicate the veterans claims for 
service connection for bronchitis, left hip 
and right knee disorders, and entitlement to 
higher ratings for low back and right big toe 
strain and opacification of the left 
maxillary sinus, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained since the issuance of the July 2002 
SOC.  With respect to the claim for a higher 
rating for low back strain, the RO should 
document its consideration of the revised 
criteria for rating disabilities of the 
spine, see 67 Fed. Reg. 54345-54349 (August 
22, 2002) and 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



